DENY; and Opinion Filed May 27, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00607-CV

                               IN RE SIDNEY BIGHAM, Relator

                  Original Proceeding from the 301st Judicial District Court
                                    Dallas County, Texas
                               Trial Court Cause No. 13-11214

                              MEMORANDUM OPINION
                         Before Justices Bridges, Lang-Miers, and Myers
                                 Opinion by Justice Lang-Miers
       Relator filed this petition for writ of habeas corpus requesting that the Court compel the

return of his children from the party to whom the trial court has awarded possession pursuant to

temporary orders and a temporary restraining order. The facts and issues are well known to the

parties so we need not recount them herein. Relator has filed no record in support of his petition

for writ of habeas corpus. To be entitled to a writ of habeas corpus, if the right of possession of a

child is governed by court order, relator must show he is entitled to possession under that court

order. TEX. FAM. CODE ANN. § 157.372(a) (West 2014).              Relator refers in his petition to

temporary orders and a temporary restraining order impacting his ability to gain possession of

the children, but has not included those orders in the record. The lack of record in this case is not

only a procedural defect, TEX. R. APP. P. 52.3(k), 52.7; In re Le, 335 S.W.3d 808, 813 (Tex.

App.—Houston [14th Dist.] 2011, no pet.) (Parties seeking extraordinary relief must follow the

applicable procedural rules including obligation to provide the reviewing court with a complete
and adequate record.); it is also fatal to his claim. TEX. FAM. CODE ANN. § 157.372(a)   In re

Kubankin, 257 S.W.3d 852, 858 (Tex. App.—Waco 2008, orig. proceeding). Accordingly, we

DENY the petition for writ of habeas corpus.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE



140607F.P05




                                               –2–